



Exhibit 10.4
clecologocolora03.jpg [clecologocolora03.jpg]
 



William “Bill” Fontenot named CEO of Cleco Corporate Holdings LLC


PINEVILLE, La. - Dec. 21, 2017 - Today, the board of managers of Cleco Corporate
Holdings LLC announced William “Bill” Fontenot as the new chief executive
officer.
Fontenot most recently served as chief operating officer of Cleco Corporate
Holdings LLC and interim CEO of Cleco Power. He will assume the role of CEO of
Cleco Corporate Holdings LLC and all subsidiaries, including Cleco Power, as
well as join the board of managers effective Jan. 1, 2018.
“Bill was selected following a competitive, nationwide search that began in
March of this year,” said Peggy Scott, board chair and interim CEO of Cleco
Corporate Holdings LLC. “His proven leadership abilities and diverse utility
experience will lead our company forward.”
Scott will resign as interim CEO of Cleco Corporate Holdings LLC effective Dec.
31, 2017, and will remain chair of the Cleco board of managers.
Fontenot began his Cleco career in 1986 as an engineer and has worked in various
capacities at the company including business development, commercial operations
and utility operations. Highlights of his tenure include the management,
development and restructuring efforts of generation projects valued at over $900
million, as well as leading the development and construction of the $1 billion
power plant, Madison 3. For the last six years, Fontenot has served as chief
operating officer overseeing generation, transmission and distribution asset
operations and investment.
“I am humbled by the board’s selection and am thankful for the opportunity to
lead Cleco, the company where I have worked for over 30 years,” said Fontenot.
“With the help of our 1,200 loyal and dedicated employees, we will continue to
safely serve our 288,000 customers while sustaining and growing the company.”
Fontenot serves on the boards of the Council for a Better Louisiana, Association
of Edison Illuminating Companies, Southeastern Electric Exchange and the Central
Louisiana Community Foundation. He is a member of AEIC Power Generation
Committee, Central Louisiana Manufacturing Managers Council, St. Rita Catholic
Church and the Knights of Columbus.
Fontenot earned a degree in electrical engineering at Louisiana State University
in Baton Rouge.
Cleco is a regional energy company that conducts substantially all of its
business operation through its primary subsidiary, Cleco Power. Cleco Power is a
regulated electric utility company that owns nine generating units with a total
nameplate capacity of 3,310 MWs and serves approximately 288,000 customers in
Louisiana through its retail business and supplies wholesale power in Louisiana
and Mississippi.  For more information about Cleco, visit www.cleco.com.


Media Contact:
Jennifer Cahill
318-484-7411    










###





